DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 3 and A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3, 5, 9-12, 14, 16, 18, and 20 are objected to because of the following informalities:  
In regards to claim 1, line 32, the word “drivetrain” should be two words based on the language used in line 5.
In regards to claim 3, line 4, the phrase “to the closing direction” should be changed to “in the closing direction.”
In regards to claim 5, line 7, each instance of the phrase “drive train” should be changed to a single word “drivetrain” so as to coincide with the language used in lines 5 and 6.
In regards to claim 9, line 4, the word “and” should be inserted before the phrase “wherein the pawl engagement lever,” and in line 5, the phrase “a second coupling surface” should be changed to “the second coupling surface.”
In regards to claim 10, lines 4 and 5, the phrase “disengage each other” should be changed to “disengage from each other, causing the drive train arrangement to be in the decoupling state.”
In regards to claim 11, line 4, the phrase “during the cinching sequence” should be changed to “during the cinching sequence, such that the drive train arrangement enters the decoupling state.”
In regards to claim 12, lines 5 and 6, the phrase “to provide a motorized cinching sequence and a motorized release sequence” should be changed to “to provide the cinching sequence as a motorized cinching sequence and to provide the release sequence as a motorized release sequence.”
In regards to claim 14, lines 1 and 2, the phrase “the two coupling elements” should be changed to “the first and second coupling elements.”
In regards to claim 16, line 7, the phrase “drive element” should be changed to “a drive element,” in line 8, the phrase “from a first position, a second position, and a third position” should be changed to “from a first position to a 
In regards to claim 18, line 6, the phrase “from the catch” should be inserted after the phrase “disengages the pawl.”
In regards to claim 20, line 7, a colon should be inserted after the word “including,” in line 9, the phrase “from a first position, a second position, and a third position” should be changed to “from a first position to a second position and a third position” ” since the word “from” suggests an end point or position, and in line 11, the phrase “the cinching sequence” should be changed to “a cinching sequence.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10-14, 16, and 18-20 are rejected
In regards to claim 3, line 4, it is unclear how the catch is moved “to” the closing direction, which suggests movement in a separate direction towards the closing direction, when it is understood from the specification that the catch is moved “in” in the closing direction and will be examined as such.  See claim objection above.
In regards to claims 10 and 11, the relationship between the first and second coupling surfaces disengaging from each other, as recited in claims 10 and 11, and the decoupling state of the drive train arrangement, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the disengagement of the first and second coupling surfaces causes the drive train arrangement to be placed into the decoupling state, and will be examined as such.  The language of the claims should clearly create links to one other.  See claim objections above.
In regards to claim 12, the relationship between the “motorized cinching sequence” and the “motorized release sequence” of claim 12 and the cinching sequence and the release sequence of claim 1, respectively, is unclear from the claim language.  The language of claim 12 suggests that the lock has motorized cinching and release sequences separate from the cinching and release sequences of claim 1, however, it is understood from the specification that the motorized cinching sequence of claim 14 is equivalent to the cinching sequence of claim 1 and the motorized release sequence of claim 14 is equivalent to the release sequence of claim 1, and will be examined as such.  See claim objection above.
In regards to claim 14, it is unclear how the first and second coupling elements are formed by the pawl drive train, since the drawings show that one is formed by the pawl drivetrain and the other is formed by the catch drivetrain.  It is unclear from the 
Claims 16 and 20 each recite the limitation "the cinching sequence" in lines 10 and 11, respectively.  There is insufficient antecedent basis for this limitation in the claims.  See claim objections above.
In regards to claim 18, line 6, it is unclear from which component of the device the pawl “disengages.”  It is understood from the specification that the pawl is disengaged from the catch, and will be examined as such.  See claim objection above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 10-12, 14, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rueckert et al. (DE 19700887 A1).
In regards to claim 1, Rueckert et al. discloses a motor vehicle lock comprising: a detent mechanism provided with a catch 24 and a pawl 30; and a drive train arrangement 5, 6, 12, 34 provided with a drive element 5, 6 (as a unit) configured to move in a predefined drive direction x, wherein the catch is configured to be pivoted between an open position (Figure 4), a primary closed position (Figure 2), and a 
In regards to claim 2, Rueckert et al. discloses that during the cinching sequence, the pawl is driven into the release state before the catch reaches the primary closed position (the pawl is driven by the catch to the release state or away from the catch as the catch rotates from the secondary closed position to the primary closed position such that the pawl disengages from hook 32 of the catch and engages with hook 28).
In regards to claim 4, Rueckert et al. discloses that when the catch is in the open position, the drive element is in a first position (Figure 4) and when the catch is in the primary closed position, the drive element is in a second position (Figure 2), wherein during the release sequence, the drive element moves in the predefined drive direction to a third position (position between first and second positions, Paragraph 18 of the Computer Generated Translation), disposed between the first and second positions.
In regards to claim 5
In regards to claim 6, Rueckert et al. discloses that the catch drivetrain includes a catch engagement lever 12, wherein during the cinching sequence, the catch engagement lever is driven to engage an engagement surface (surface of component 17 that cooperates with component 16, Figure 2) of the catch to drive the catch to the primary closed position.
In regards to claim 7, Rueckert et al. discloses that the catch engagement lever includes an output lever 16, wherein during the cinching sequence, the output lever moves to engage the engagement surface of the catch.
In regards to claim 8, Rueckert et al. discloses that the pawl drivetrain includes a pawl engagement lever 34, wherein during the release sequence, the pawl engagement lever is drive to engage an engagement surface (surface of portion 33 of the pawl, Figure 2) of the pawl to drive the pawl to the release state.
In regards to claim 10, Rueckert et al. discloses that during the cinching sequence, the first and second coupling elements move relative to each other such that the first and second coupling surfaces disengage from each other, causing the drive train arrangement to be in the decoupling state (decoupled at least in a portion of the movement from the position in Figure 5 to the position in Figure 2 and Paragraph 20 of the Computer Generated Translation).
In regards to claim 11, Rueckert et al. discloses a guiding contour (contoured or round surface of shaft 4) that is provided, which guides the first coupling surface to disengage from the second coupling surface during the cinching sequence, such that the drive train arrangement enters the decoupling state (the contour engages with 
In regards to claim 12, Rueckert et al. discloses a motorized drive 7 coupled to the drive element of the drive train arrangement in order to provide the cinching sequence as a motorized cinching sequence and to provide the release sequence as a motorized release sequence (Paragraphs 18-20 of the Computer Generated Translation).
In regards to claim 14, Rueckert et al. discloses that the first and second coupling elements of the drive train are formed by the pawl drivetrain (Figure 2).
In regards to claim 15, Rueckert et al. discloses that the catch engagement lever includes an input lever (lever at indicator line for reference character 12, Figure 4), wherein the input lever is pivotable about a catch engagement lever axis (axis through pin 13 into the page, Figure 4), and wherein the input lever and the output lever forms a knee lever mechanism (the shapes of the input and output lever as they are connected create a knee portion, therefore, the levers together are a knee lever mechanism, see Figure 2 below).

    PNG
    media_image1.png
    1337
    863
    media_image1.png
    Greyscale

In regards to claim 20.
Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im et al. (US Pub. No. 2018/0171677).
In regards to claim 16, Im et al. discloses a motor vehicle lock comprising: a catch 500 configured to be pivoted between an open position (Figure 6), a primary closed position (Figure 5), and a secondary closed position (Figure 8), wherein the secondary closed position is disposed between the open position and the primary closed position; a pawl 620, wherein when the catch is in either the primary closed position or the secondary closed position, the pawl engages the catch (Figures 5 and 8); a drive element 630 configured to rotate about a drive-element axis (axis through shaft 640 and extending into the page, Figure 5) in a drive direction (direction of rotation from the position in Figure 8 to the position in Figure 10) from a first position (Figure 8) to a second position (Figure 9) and a third position (Figure 10); and a catch engagement lever 680 pivotally coupled to the drive element about a catch-engagement-lever axis (axis through coupler pin 675 extending into the page in Figure 8), wherein during the cinching sequence, the drive element rotates about the drive-element axis in the drive direction from the first position to the second position so that the catch engagement lever rotates about the catch-engagement-lever axis in a first direction and translates towards the catch (movement from Figure 8 to Figure 9 to Figure 10, with the catch engagement lever having at least some rotation about the catch-engagement-lever axis).
In regards to claim 20, Im et al. discloses a motor vehicle lock comprising: a catch 500 configured to be pivoted between an open position (Figure 6), a primary closed position (Figure 5), and a secondary closed position (Figure 8), wherein the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rueckert et al. (DE 19700887 A1) in view of Hayakawa et al. (US-7614670).  Rueckert et al. discloses the motor vehicle lock as applied to claims 1 and 12 above, but fails to .
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 2, 3, 9, and 17.
In regards to claim 3, Rueckert et al. (DE 19700887 A1) fails to disclose that during the cinching sequence, as the drive element is driven in the predefined drive 
In regards to claim 9, Rueckert et al. (DE 19700887 A1) fails to disclose that the catch engagement lever includes the first coupling element provided with the first coupling surface and the pawl engagement lever includes the second coupling element provided with the second coupling surface.  The examiner can find no motivation to modify the device of Rueckert et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 17, Im et al. (US Pub. No. 2018/0171677) fails to disclose that during the cinching sequence, the drive element rotates about the drive-element axis in the drive direction from the second position to the third position so that the catch engagement lever rotates in a second direction, opposite the first direction, and translates the catch engagement lever to rotate the catch to the primary closed position.  The examiner can find no motivation to modify the device of Im et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        July 22, 2021